Citation Nr: 1336755	
Decision Date: 11/12/13    Archive Date: 11/22/13

DOCKET NO.  07-09 303	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, Missouri


THE ISSUE

Entitlement to service connection for gout.  


REPRESENTATION

Appellant represented by:	Sean A. Ravin, Attorney


ATTORNEY FOR THE BOARD

Nadine W. Benjamin, Counsel



INTRODUCTION

The Veteran (appellant) served on active duty from February 1972 to June 1972 and from August 1974 to April 1975.  

This matter comes to the Board of Veterans' Appeals (Board) on appeal from a rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in St. Louis, Missouri.  

In April 2013, the Board remanded this claim for additional development.  The claim for a total disability rating based on unemployability due to service connected disability (TDIU) was also remanded at that time.  The TDIU was granted by the RO in an August 2013 rating action while the case was in remand status.  The issue remaining on appeal has been returned to the Board and is ready for further review.  

Please note this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2013).  38 U.S.C.A. § 7107(a)(2) (West 2002).  

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required.


REMAND

The Veteran seeks service connection for gout which he claims was caused by excessive marching and carrying heavy equipment while in service.  He contends that he has had symptoms in service that continued after service.  The service treatment records show that he was treated in service for a blister on his great right toe in April 1972.  

He was examined by VA in March 2013.  At that time the examiner diagnosed gout and opined that the disorder was less likely than not incurred in or caused by in-service injury, event or illness.  The rationale was that there was no diagnosis in service and not until several decades later.  The examiner stated that gout often can and does develop in middle age as is the case here.  

Notably, the examiner did not consider the Veteran's lay assertions of symptoms since service.  An examiner may not ignore lay evidence of an in-service injury or incurrence and rely solely on the absence of medical records corroborating that injury or event to conclude that there is no relationship between a current disability and military service.  See Dalton v. Nicholson, 21 Vet. App. 23, 39-40 (2007).  In this regard, the Board notes that the Veteran has asserted that he has had symptoms since service and was treated in service for a blister on his foot.  

The Board notes that, although there is no requirement imposed on a medical examiner to provide detailed reasons for an opinion, Ardison v. Brown, 6 Vet. App. 405, 407 (1994), it is incumbent on the VA examiner to consider all of the relevant evidence before forming an opinion.  Stefl v. Nicholson, 21 Vet. App. 120, 124 (2007).  Indeed, a medical opinion is considered adequate only "where it is based upon consideration of the Veteran's prior medical history and examinations and also describes the disability, if any, in sufficient detail so that the Board's 'evaluation of the claimed disability will be a fully informed one.'"  See Stefl, 21 Vet. App. at 123 (quoting Ardison, supra).

The onset of a disorder after service does not preclude a finding of service connection if it can be shown by all of the evidence, including that pertinent to service, that the disease was incurred in service.  38 C.F.R. § 3.303(d) (2013); see Peters v. Brown, 6 Vet. App. 540, 543 (1994); Hensley v. Brown, 5 Vet. App. 155, 159-160 (1993).  Thus, as part of the addendum opinion to be prepared on remand, if it is concluded that the Veteran's lay statements are not sufficient to support a favorable finding, the examiner should definitively discuss why this is so.  

The Board cannot discern from the examiner's opinion what consideration was given to the Veteran's lay assertions in forming his negative nexus opinion.  As such, the Board finds that the matter must be returned to the VA examiner to provide an addendum to that opinion that specifically discusses the Veteran's lay assertions foot and hand pain in service and continuing thereafter. 

Further, the Board notes that the rationale for the opinion is general in nature.  Medical opinions that are speculative, general, or inconclusive in nature cannot support a claim.  See Nieves-Rodriguez v. Peake, 22 Vet. App. 295 (2008).  

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2012).  Expedited handling is requested.)

1.  The AOJ should contact the VA examiner and obtain from him an addendum to his examination report that provides an extended rationale for his opinion regarding the etiology of the Veteran's gout.  
The claims file and any pertinent electronic medical must be reviewed by the examiner in conjunction with the clarification.  

The examiner must consider the impact of the Veteran's reported in-service symptoms, his treatment for a blister on his feet, and claim of continuing problems thereafter.  The examiner should then provide an addendum opinion as to whether the Veteran's current gout is at least as likely as not related to service.  In so concluding, the examiner must take into consideration and discuss the lay statements of record concerning the onset and continuity.   

If the examiner finds that gout is not traceable to military service, the examiner must provide specific reasons for any such finding.  The examiner must provide support for his opinion.  This includes reference to lay or medical evidence contained in the claims folder, if appropriate, or to known medical principles relied upon in forming his opinion.  As part of the opinion, the examiner should identify the medical reasons to accept or reject the Veteran's statements regarding his symptoms in service and continuity of symptoms since service.

The examiner MUST also recognize that the fact that there was no diagnosis in service is not, by itself, a sufficient reason to deny service connection.  

If an opinion cannot be provided without resorting to speculation, the examiner should explain the inability to provide an opinion, identifying precisely what facts could not be determined.  In particular, he should comment on whether an opinion could not be rendered because the limits of medical knowledge have been exhausted regarding the etiology of any diagnosed disorder or whether additional testing or information could be obtained that would lead to a conclusive opinion.  See Jones v. Shinseki, 23 Vet. App. 382, 389 (2010). (The AOJ should ensure that any additional evidentiary development suggested by the examiner should be undertaken so that a definite opinion can be obtained.)

(If the March 2013 examiner is no longer available, or if that examiner finds that a new examination is necessary, the Veteran should be scheduled for a VA 
examination.  The examiner should also be asked to answer the questions posed in the preceding paragraphs).  

2.  If another examination is deemed necessary, the Veteran must be advised of the importance of reporting to such examination and of the possible adverse consequences, to include the denial of his claim, of failing, without good cause, to so report.  See 38 C.F.R. § 3.655 (2013).  A copy of the notification letter regarding the time, date, and location of any scheduled examination must be included in the claims folder and must indicate that it was sent to his last known address of record.  If he fails to report to any examination deemed necessary, the claims folder must indicate whether the notification letter was returned as undeliverable.

3.  After the development requested has been completed, the RO must review the examination report to ensure that it is in complete compliance with the directives of this Remand.  If the report is deficient in any manner, the RO must implement corrective procedures at once.  

4.  After completing the above actions, and any other development as may be indicated by any response received as a consequence of the actions taken in the paragraphs above, the Veteran's claims must be readjudicated.  If any benefit sought on appeal remains denied, the Veteran and his representative must be furnished a supplemental statement of the case and be given the opportunity to respond thereto.  The appeal must then be returned to the Board for appellate review.  




The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court 
of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2012).



_________________________________________________
L. M. BARNARD
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2013).



